Citation Nr: 1647344	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence have been received to reopen a claim for entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a right hand disorder.  

3. Whether new and material evidence have been received to reopen a claim for entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar strain and left knee patellar chondromalacia and medical meniscus degeneration.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee patellar chondromalacia and medical meniscus degeneration.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1990, from October 2003 to July 2004, from November 2006 to March 2008, and from December 2008 to January 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2012 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The issues of entitlement to service connection for a right hand disorder, a cervical spine disorder, and obstructive sleep apnea, and entitlement to an increased disability rating for service-connected left knee chondromalacia patellar, medical meniscus degeneration are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO continued the denial of the Veteran's service connection claim for a right hand injury in a May 2011 rating decision and the Veteran did not appeal this decision or submit new and material evidence within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to May 2011 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a right hand disorder.

3.  The RO denied the Veteran's service connection claim for a cervical spine disorder in a March 2012 rating decision and the Veteran did not appeal this decision or submit new and material evidence within one year from the date of notice of the rating decision.

4.  Evidence associated with the claims file after the March 2012 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a cervical spine disorder.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision that continued the denial of the Veteran's service connection claim for right hand injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the May 2011 rating is new and material and the claim of entitlement to service connection for a right hand disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2016).

3. The March 2012 rating decision that denied the Veteran's service connection claim for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  The evidence received subsequent to the March 2012 rating is new and material and the claim of entitlement to service connection for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is reopening the Veteran's claims of entitlement to service connection for a right hand disorder and a cervical spine disorder.  Therefore, the benefits sought on appeal are granted in full with respect to reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claims to reopen, such error was harmless.  

II.  Criteria and Analysis of the Claims to Reopen

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Pursuant to 38 C.F.R. § 3.303(b) (2016), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Right Hand Disorder 

The Veteran originally filed a service connection claim for a right hand disorder in July 2008.  A rating decision dated in January 2009 denied service connection for a right hand injury on the basis that there was no medical evidence showing that a right hand disability existed at that time.  The relevant evidence of record at the time of the January 2009 rating decision consisted of service treatment records, VA treatment records from May 2005 to September 2008, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with respect the service connection claim for a right hand disorder or submit new and material evidence within one year of the January 2009 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

Thereafter, the RO received the Veteran's request to reopen his service connection claim for a right hand condition in January 2010.  A May 2011 rating decision continued the denial for service connection for right thumb strain claimed as right hand injury on the basis that there was no evidence showing that the Veteran currently had a condition that began in or was caused or aggravated by military service.  The relevant evidence of record at the time of the May 2011 rating decision consisted of service treatment records, VA treatment records from August 2008 to May 2011, a VA examination dated in February 2010, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with respect the claim to reopen entitlement to service connection for a right hand disorder within one year of the May 2011 rating decision.  Therefore, such rating decision is final based on the evidence then of record.

The RO received the Veteran's request to reopen his service connection claim for a right hand condition in August 2011.  The relevant evidence of record received since the May 2011 rating decision includes VA treatment records from May 2011 to April 2012, a VA examination report dated in April 2012, and lay statements from the Veteran.  This evidence is new in that it was not of record at the time of the May 2011 decision.  In addition, the Board finds that the new evidence is material as the April 2012 VA examination shows that the Veteran has a current diagnosis of right hand/wrist tenosynovitis.  This evidence is neither cumulative nor redundant of the evidence of record in May 2011 and it raises a reasonable possibility substantiating the Veteran's claim when considered in conjunction with a treatment record dated in May 2008 that shows the Veteran reported pain in the right hand since January 2008 and he was diagnosed with tenosynovitis.  The new evidence in combination with the May 2008 treatment records indicates that the Veteran's current diagnosis of right hand/wrist tenosynovitis may be related to the same diagnosis in May 2008 and the reported onset of right hand pain during active military service in January 2008.  Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a right hand disorder is reopened.  

Cervical Spine Disorder

The Veteran initially filed a service connection claim for a cervical spine disorder in August 2011.  A rating decision dated in March 2012 denied service connection for a cervical spine disorder on the basis that the evidence shows that the current diagnosis of a cervical spine disorder is not related to active military service.  The relevant evidence of record at the time of the March 2012 rating decision consisted of service treatment records, VA treatment records from May 2005 to March 2012, a VA examination dated in February 2012, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with respect the service connection claim for a cervical spine disorder within one year of the March 2012 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The RO received the Veteran's service connection claim for a cervical spine disorder secondary to his service-connected left knee and lumbar spine disabilities in May 2013.  The relevant evidence of record received since the March 2012 rating decision includes VA treatment records from March 2012 to March 2014, a VA examination report dated in January 2012, and lay statements from the Veteran.  This evidence is new in that it was not of record at the time of the prior decision.  In addition, the Board finds that the new evidence is material as the Veteran contends that his cervical spine disorder is caused by or aggravated by his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the low threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim, "VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement."   Shade v. Shinseki, 24 Vet. App. at 118.  Here, the new evidence could substantiate the claim through consideration of an alternative theory of entitlement.  Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a cervical spine disorder is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for a right hand disorder is granted.

The application to reopen the claim of entitlement to service connection for a cervical spine disorder is granted.


REMAND

With respect to the Veteran's service connection claim for a right hand disorder, the Veteran was provided with a VA examination in April 2012.  The VA examiner provided a negative medical opinion with respect to the issue of whether the Veteran's current right hand disorder is related an accident that occurred in November 2007 during active military service.  The brief rationale indicated that there was an April 2008 treatment note indicating that the Veteran's gave a history of right hand pain since 3 weeks ago, with no history of trauma.  However, the examiner did not consider the possibility that this single note was inaccurate or the Veteran's other statements as to hand symptoms during service, including the May 2008 treatment record that shows the Veteran reported pain in the right hand since January 2008 (when he was in active military service) and he was diagnosed with tenosynovitis.  Accordingly, the Veteran should be provided with another VA examination and medical opinion.  

Regarding the Veteran's service connection claim for a cervical spine disorder, the Veteran was provided with a VA examination in January 2014.  The examiner provided the opinion that the condition claimed is less likely than not proximately due to or a result of the Veteran's service-connected condition.  He explained that the cervical condition belongs to a different and unrelated anatomical area with a different pathophysiology to the lumbar and left knee service-connected condition.  Although this rationale may explain why the Veteran' cervical spondylosis is not caused by his service-connected disabilities, it does not adequately address why the Veteran's service-connected disabilities did not aggravate the Veteran's current cervical spine disorder.  Thus, another VA examination and medical opinion is necessary prior to adjudicating this claim.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (a medical opinion that a disability is not caused by a service connected disease or injury does not necessarily also reflect a lack of aggravation of the non-service connected disability by the service connected disease or injury). 

Concerning the Veteran's service connection claim for obstructive sleep apnea, the claims file contains a lay statement from his wife, indicating that the Veteran returned from Afghanistan in 2009 with a serious snoring problem and he would startle awake at night.  Thereafter, these symptoms were diagnosed as sleep apnea.  The medical evidence of record shows that the Veteran was diagnosed with obstructive sleep apnea in March 2013.  In light of the foregoing, the Veteran should be provided with a VA examination to determine if his current sleep apnea had its onset during active military service or is otherwise related to active military service.

With respect the Veteran's increased rating claim for left knee patellar chondromalacia and medical meniscus degeneration; the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the Veteran's service-connected left knee disorder documented in the most recent VA examination dated in January 2014 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examination inadequate.  Therefore, further examination is necessary prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his disabilities on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims file.

2. After completing foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination and opinion by an appropriate physician for his service connection claim for a right hand disorder.  The electronic claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to whether the Veteran's current diagnosis of right hand/wrist tenosynovitis or any other right hand disorder found on examination at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military service or is at least as likely as not related to active military service to include consideration of the Veteran's statements regarding hand pain and other symptoms in service.

The examiner should provide an explanation for all conclusions reached and discuss the lay statements of symptoms in service and the Veteran's report of recurrent symptoms since service.  The examiner is also asked to address the May 2008 treatment record that shows the Veteran reported pain in the right hand since January 2008 (when he was in active military service) and he was diagnosed with tenosynovitis.

3. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination and opinion by an appropriate physician for his service connection claim for a cervical spine disorder.  The electronic claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to the following:

a. Whether the Veteran's current diagnosis of cervical spondylosis or any other cervical spine disorder found on examination at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military. 

b. If the answer to question (a) is negative, whether the Veteran's current diagnosis of cervical spondylosis or any other cervical spine disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) either (i) caused or (ii) aggravated by the Veteran's service-connected left knee and lumbar spine disabilities.

The examiner should provide an explanation for all conclusions reached and discuss the lay statements from the Veteran.

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination and opinion by an appropriate physician for his service connection claim for sleep apnea.  The electronic claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to whether the Veteran's sleep apnea or any other sleep disorder found on examination at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military service or is at least as likely as not related to active military service to include any credible symptoms of sleep apnea during service. 

The examiner should provide an explanation for all conclusions reached and discuss the Veteran had his wife's lay statements of symptoms during active military service and recurrent symptoms since service.

5. After completing directive (2) and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected left knee patellar chondromalacia and medical meniscus degeneration in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the right knee, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinions expressed. 

6. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


